     Case 19-00504-5-JNC                  Doc 5 Filed 02/05/19 Entered 02/05/19 12:34:10              Page 1 of 1
VAN−021 Order to Appear for Examination − Rev. 01/05/2016

                             UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF NORTH CAROLINA
                                                        Wilmington Division

IN RE:
Rich's Food Stores, LLC                                          CASE NO.: 19−00504−5−JNC
2361 Willard Road
Wallace, NC 28466                                                DATE FILED: February 5, 2019

TaxID: 46−4444325                                                CHAPTER: 11




                                          ORDER TO APPEAR FOR EXAMINATION

THE COURT HEREBY DESIGNATES AND ORDERS, pursuant to Rule 9001(5), Federal Rules of
Bankruptcy Procedure, Kenneth Norman Rich , to appear and submit to examination, on behalf of the
debtor, at the 11 U.S.C. § 341(a) meeting of creditors scheduled for:

DATE:          Monday, March 4, 2019
TIME:          10:00 AM
PLACE:         U.S. Bankruptcy Court
               Randy D. Doub United States Courthouse, Room 108, 150 Reade Circle, Greenville, NC
               27858


The designee is further ordered to file schedules and statements and to do any other act required by the
Code, the Federal Rules of Bankruptcy Procedure and the local rules of this court which is required by the
debtor.

DATED: February 5, 2019

                                                                     Joseph N. Callaway
                                                                     United States Bankruptcy Judge
